                                      United States Bankruptcy Court
                                           District of Arizona
In re:                                                                                  Case No. 18-07906-PS
Amber Michele Dominguez                                                                 Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0970-2           User: admin                  Page 1 of 2                   Date Rcvd: Oct 15, 2018
                               Form ID: 318                 Total Noticed: 55


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 17, 2018.
db             +Amber Michele Dominguez,    4674 E. Laurel Ave.,    Gilbert, AZ 85234-7852
15117529      ++CAINE & WEINER COMPANY,    12005 FORD ROAD 300,    DALLAS TX 75234-7262
               (address filed with court: CAINE & WEINER CO,      PO BOX 55848,    SHERMAN OAKS, CA 91413)
15117539       +COMENITYBANK/JCREW,    PO BOX 182273,    COLUMBUS, OH 43218-2273
15117543       +COMENITYCB/BLUENILE,    23640 CHIPMUNK TRAIL,    NOVI, MI 48375-3332
15263806       +Conn Appliances, Inc.,    c/o Becket and Lee LLP,    PO Box 3002,    Malvern PA 19355-0702
15117547       +DLVRY FN SVC,   7077 E BELL RD SUITE 200,     SCOTTSDALE, AZ 85254-1517
15117550      ++FIRST SAVINGS BANK,    PO BOX 5096,    SIOUX FALLS SD 57117-5096
               (address filed with court: FSB BLAZE,      5501 S BROADBAND LN,    SIOUX FALLS, SD 57108)
15117553       +INVITATION HOMES,    1121 W. WARNER ROAD,    TEMPE, AZ 85284-2819
15117554       +JARED GALLERIA/GENESIS,    15220 NW GREENBRIER, STE,    BEAVERTON, OR 97006-5744
15117558       +MIKKI S YITZCHAKI PC,    1917 W GLENDALE AVE STE,    PHOENIX, AZ 85021-7861
15117559       +OK STUDENT LOAN AUTHOR,    525 CENTRAL PARK DR STE,    OKLAHOMA CITY, OK 73105-1723
15117564       +RSI ENTERPRISES RSIMD,    5440 W NORTHERN AVE,    GLENDALE, AZ 85301-1406
15117573       +TBOM/TOTAL CRD,   P.O. BOX 85710,     SIOUX FALLS, SD 57118-5710
15117574       +TCS THUNDERBIRD COLL S,    3200 N HAYDEN RD STE 110,    SCOTTSDALE, AZ 85251-6766

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QBJMULLEN.COM Oct 16 2018 04:43:00       BRIAN J. MULLEN,    PO BOX 32247,
                 PHOENIX, AZ 85064-2247
smg             EDI: AZDEPREV.COM Oct 16 2018 04:43:00       AZ DEPARTMENT OF REVENUE,     BANKRUPTCY & LITIGATION,
                 1600 W. MONROE, 7TH FL.,    PHOENIX, AZ 85007-2650
15117526       +E-mail/Text: maria.dennis@gotoclc.com Oct 16 2018 01:04:59        ACCELERATED FINANCIAL,
                 39 MONETTE PKWY,   SMITHFIELD, VA 23430-2577
15117527        EDI: AZDEPREV.COM Oct 16 2018 04:43:00       ARIZONA DEPARTMENT OF REVENUE,
                 ATT: COLLECTION DIVISION,    P O BOX 29070,    PHOENIX, AZ 85038-9070
15117528       +EDI: TSYS2.COM Oct 16 2018 04:43:00      BARCLAYS BANK DELAWARE,     125 S WEST ST,
                 WILMINGTON, DE 19801-5014
15117530       +EDI: CAPONEAUTO.COM Oct 16 2018 04:43:00       CAPITAL ONE AUTO FINAN,     3901 DALLAS PKWY,
                 PLANO, TX 75093-7864
15117532       +EDI: CAPITALONE.COM Oct 16 2018 04:43:00       CAPITALONE,    PO BOX 85520,
                 RICHMOND, VA 23285-5520
15117531       +EDI: CAPITALONE.COM Oct 16 2018 04:43:00       CAPITALONE,    PO BOX 30253,
                 SALT LAKE CITY, UT 84130-0253
15117533       +EDI: WFNNB.COM Oct 16 2018 04:43:00      CB/VICSCRT,     PO BOX 182273,    COLUMBUS, OH 43218-2273
15117534       +EDI: WFNNB.COM Oct 16 2018 04:43:00      CCB/HSN,    PO BOX 182120,     COLUMBUS, OH 43218-2120
15117535       +EDI: WFNNB.COM Oct 16 2018 04:43:00      CCB/OVERST,     PO BOX 182120,    COLUMBUS, OH 43218-2120
15117536       +EDI: WFNNB.COM Oct 16 2018 04:43:00      COMENITY BANK/ANNTYLR,     PO BOX 182273,
                 COLUMBUS, OH 43218-2273
15117537       +EDI: WFNNB.COM Oct 16 2018 04:43:00      COMENITY BANK/PIER 1,     4590 E BROAD ST,
                 COLUMBUS, OH 43213-1301
15117540       +EDI: WFNNB.COM Oct 16 2018 04:43:00      COMENITYBANK/VICTORIA,     PO BOX 182789,
                 COLUMBUS, OH 43218-2789
15117541       +EDI: WFNNB.COM Oct 16 2018 04:43:00      COMENITYBANK/WAYFAIR,     PO BOX 182789,
                 COLUMBUS, OH 43218-2789
15117542       +EDI: WFNNB.COM Oct 16 2018 04:43:00      COMENITYBK/WESTELM,     4590 E BROAD ST,
                 COLUMBUS, OH 43213-1301
15117544       +EDI: WFNNB.COM Oct 16 2018 04:43:00      COMENITYCB/ULTA,     PO BOX 182120,
                 COLUMBUS, OH 43218-2120
15117545       +EDI: BLCONNS Oct 16 2018 04:43:00      CONNS CREDIT CORP,     PO BOX 2358,
                 BEAUMONT, TX 77704-2358
15117546       +EDI: DISCOVER.COM Oct 16 2018 04:43:00       DISCOVER FIN SVCS LLC,     PO BOX 15316,
                 WILMINGTON, DE 19850-5316
15117549       +E-mail/Text: bankruptcy@flagshipcredit.com Oct 16 2018 01:04:30         FLAGSHIP CREDIT ACCEPT,
                 3 CHRISTY DR STE 201,    CHADDS FORD, PA 19317-9670
15117551       +EDI: IIC9.COM Oct 16 2018 04:43:00      I C SYSTEM INC,     PO BOX 64378,
                 SAINT PAUL, MN 55164-0378
15117552       +EDI: IRS.COM Oct 16 2018 04:43:00      IRS,    PO BOX 7346,    PHILADELPHIA, PA 19101-7346
15117555       +E-mail/Text: BKRMailOPS@weltman.com Oct 16 2018 01:03:49        KAY JEWELERS,    375 GHENT RD,
                 FAIRLAWN, OH 44333-4600
15117556       +EDI: CBSKOHLS.COM Oct 16 2018 04:43:00       KOHLS/CAP1,    PO BOX 3043,
                 MILWAUKEE, WI 53201-3043
15117557       +EDI: MID8.COM Oct 16 2018 04:43:00      MIDLAND FUNDING,     8875 AERO DR STE 200,
                 SAN DIEGO, CA 92123-2255
15117560       +E-mail/Text: bk@wecollectit.com Oct 16 2018 01:04:43        PIF, INC.,    P.O. BOX 43228,
                 PHOENIX, AZ 85080-3228
15117561       +EDI: PRA.COM Oct 16 2018 04:43:00      PORTFOLIO,    120 CORPORATE BLVD, STE 1,
                 NORFOLK, VA 23502-4952
15117562       +EDI: PRA.COM Oct 16 2018 04:43:00      PORTFOLIO RECOV ASSOC,     120 CORPORATE BLVD STE 1,
                 NORFOLK, VA 23502-4952
15120145       +EDI: PRA.COM Oct 16 2018 04:43:00      PRA Receivables Management, LLC,      PO Box 41021,
                 Norfolk, VA 23541-1021
15117563       +E-mail/Text: correspondence@revsolve.com Oct 16 2018 01:05:30        REVSOLVE INC,    P O BOX 310,
                 SCOTTSDALE, AZ 85252-0310
        Case 2:18-bk-07906-PS Doc 20 Filed 10/15/18                  Entered 10/17/18 22:03:33        Desc
                            Imaged Certificate of Notice             Page 1 of 4
District/off: 0970-2                  User: admin                        Page 2 of 2                          Date Rcvd: Oct 15, 2018
                                      Form ID: 318                       Total Noticed: 55


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
15117565       +E-mail/Text: compliance@sentrycredit.com Oct 16 2018 01:05:18       SENTRY CREDIT INC,
                 2809 GRAND AVE,   EVERETT, WA 98201-3417
15117566       +EDI: RMSC.COM Oct 16 2018 04:43:00      SYNCB/AMAZON,    PO BOX 965015,    ORLANDO, FL 32896-5015
15117567       +EDI: RMSC.COM Oct 16 2018 04:43:00      SYNCB/AMEAGL,    PO BOX 965005,    ORLANDO, FL 32896-5005
15117568        EDI: RMSC.COM Oct 16 2018 04:43:00      SYNCB/AMER EAGLE,    PO BOX 103024,    ROSWELL, GA 30076
15117569       +EDI: RMSC.COM Oct 16 2018 04:43:00      SYNCB/CHEVRON,    PO BOX 965015,    ORLANDO, FL 32896-5015
15117570       +EDI: RMSC.COM Oct 16 2018 04:43:00      SYNCB/OLDN,    4125 WINDWARD PLAZA,
                 ALPHARETTA, GA 30005-8738
15117571       +EDI: RMSC.COM Oct 16 2018 04:43:00      SYNCB/PAYP,    4125 WINDWARD PLAZA,
                 ALPHARETTA, GA 30005-8738
15117572        EDI: WTRRNBANK.COM Oct 16 2018 04:43:00      TARGET NB,    C/O TARGET CREDIT SERVICES, PO BOX 673,
                 MINNEAPOLIS, MN 55440-0673
15117575       +EDI: WTRRNBANK.COM Oct 16 2018 04:43:00      TD BANK USA/TARGETCRED,     PO BOX 673,
                 MINNEAPOLIS, MN 55440-0673
15117548        EDI: USBANKARS.COM Oct 16 2018 04:43:00      ELAN FINANCIAL SERVICE,     777 E WISCONSIN AVE,
                 MILWAUKEE, WI 53202
15117576       +E-mail/Text: kelly@westernamericanloan.com Oct 16 2018 01:04:15       WESTERN AMERICAN LOAN,
                 4308 W MISSOURI AVE,   GLENDALE, AZ 85301-6403
                                                                                               TOTAL: 41

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
15117538          COMENITY BANK/ZGALLERI
crcm*          +++Conn Appliances, Inc.,   c/o Becket and Lee LLP,   PO Box 3002,   Malvern, PA 19355-0702
cr*              +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                              TOTALS: 1, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’+++’ were transmitted to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(e).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 17, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 15, 2018 at the address(es) listed below:
              BRIAN J. MULLEN    bmullen@bktrustee.phxcoxmail.com,bmullen@ecf.epiqsystems.com
              NATHAN A FINCH    on behalf of Debtor Amber Michele Dominguez ecf@catalyst.lawyer,
               notices@nextchapterbk.com,april@catalyst.lawyer,michael@catalyst.lawyer
              U.S. TRUSTEE    USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                              TOTAL: 3




         Case 2:18-bk-07906-PS Doc 20 Filed 10/15/18                                Entered 10/17/18 22:03:33                Desc
                             Imaged Certificate of Notice                           Page 2 of 4
Information to identify the case:
Debtor 1              Amber Michele Dominguez                                     Social Security number or ITIN   xxx−xx−4569
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court District of Arizona

Case number: 2:18−bk−07906−PS



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Amber Michele Dominguez

                                                                          By the court: Paul Sala
           10/15/18                                                                     United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                               page 1



     Case 2:18-bk-07906-PS Doc 20 Filed 10/15/18                                  Entered 10/17/18 22:03:33            Desc
                         Imaged Certificate of Notice                             Page 3 of 4
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2



   Case 2:18-bk-07906-PS Doc 20 Filed 10/15/18                     Entered 10/17/18 22:03:33      Desc
                       Imaged Certificate of Notice                Page 4 of 4
